Yeager, J.,
dissenting.
I cannot agree with the latest majority opinion in this case. However, I do not wish to be misunderstood. I favor wherever possible and wherever legally permissible the joinder of causes of action in a single action. Such practice and procedure is desirable in the interest of expedition and it undoubtedly has the effect of reducing the cost of litigation, an end which should receive encouragement.
This end should not, however, be accomplished by a strained or unreasonable interpretation of legislative pronouncement. It appears to me that the majority opinion does just this.
In order to hold that the plaintiff herein was the real party in interest as to all of these causes of action it became necessary to say that an assignee for the purpose of collection was the real party in interest. This is violative of both reason and specific statutory declaration.
An assignee for the purpose of collection or suit is nothing more than an agent for that purpose and no legislature or court may change this situation. To say that he may be made anything else by legislative action or judicial pronouncement is to say that the residence of interests and rights concerning which there is no question is subject to the will of the legislature or the courts. This just cannot be true. I do not doubt the power of the Legislature to say that an assignee for collection for the purposes of suit may be deemed the real party in interest but the Legislature in this instance has not done so.
I concede that opposite views have been expressed, but fallacy in statement does not become truth, and no more does it become truth through repetition.
The majority opinion fails to give effect to the clear meaning of section 25-702, R. S. 1943, as follows: “The *1032causes of action so united must affect all the parties to the action, * *
Who can deny that the real parties to the assigned causes of action are the assignors thereof for collection? I would like to know how any one of the causes of action affects the holder of any other cause. I fail to see how such a showing can be made. In the absence of such a showing I submit that under the provisions of this statute there has been a misjoinder of causes of action and that the first opinion in this case should be adhered to.